DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19, 26, 27-31 of U.S. Patent No. 9,868,198. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set identifies the same inventive concept of an adapter for surgical instruments including a drive coupling assembly having a first, second, and third drive element each configured to couple with a corresponding connector of the handle assembly, and a knob housing coupled with the drive assembly and defining a central longitudinal axis, wherein the first drive element is disposed on the central longitudinal axis and offset from a plane cooperatively defined by the second and third drive elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 18-24,26,28-32 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Whitman (U.S. 2002/0049454).
In regards to claim 18. Whitman discloses an adapter assembly (2250) for selectively interconnecting a surgical loading unit (2254) and a handle assembly (see at least paragraph 48), the adapter assembly comprising: a drive coupling assembly (fig. 9b at least elements 2266, 2262,2260,2270,2268 ) including: a first drive element (2268 and 2262) configured to couple to a first drive connector (element 66 see at least paragraph 64) of the handle assembly; a second drive element (2270 and 2266) configured to couple to a second drive connector (68, see at least paragraph 64) of the handle assembly; and a third drive element (2260) configured to couple to a third drive connector (see at least paragraph 64 element 26) of the handle assembly; and a knob housing (2252) coupled to the drive coupling assembly and defining a central longitudinal axis (the central longitudinal axis runs along drive shaft 2262), wherein the first drive element is disposed on the central longitudinal axis (illustrated in at least fig. 9b) and offset from a plane cooperatively defined by the second and third drive elements (drive element 2260 and 2270 define a plane in reference to fig. 9b which comes out of the page in both parallel and perpendicular to the axis of the first drive element).
In regards to claim 19. Whitman discloses The adapter assembly according to claim 18, Whitman further discloses wherein the drive coupling assembly extends proximally from a proximal end portion of the knob housing (illustrated in at least fig. 9b).
In regards to claim 20. Whitman discloses The adapter assembly according to claim 18, further comprising: a drive nut (2276) threadably engaged with a distal portion of the first drive element (illustrated in at least fig. 9b also see at least paragraph 64); and a distal drive member (2274) having a proximal portion disposed in mechanical cooperation with a distal portion of the drive nut (see at least fig. 9b and paragraph 64).
In regards to claim 21. Whitman discloses The adapter assembly according to claim 20, Whitman further discloses wherein the distal portion of the first drive element includes external threading (see at least paragraph 64 element 2262 is externally threaded), and the drive nut is elongated and has an internal threaded portion mechanically engaged to the external threading of the distal portion of the first drive element (as stated in paragraph 64 element 2276 is internally threaded and engaged with shaft 2262).
In regards to claim 22. Whitman discloses The adapter assembly according to claim 20, Whitman further discloses wherein the distal drive member is configured to translate without rotating in response to a rotation of the first drive element (see at least paragraph 64).
In regards to claim 23. Whitman discloses The adapter assembly according to claim 20, Whitman further discloses wherein each of the drive nut and the distal drive member is coaxial with the central longitudinal axis of the knob housing (illustrated in at least fig. 9b).
In regards to claim 24. Whitman discloses The adapter assembly according to claim 20, Whitman further discloses wherein the first drive element defines a longitudinal axis between proximal and distal ends thereof, and wherein a radial center of each of the first drive element, the drive nut, and the distal drive member is disposed on the longitudinal axis of the drive element (illustrated in at least fig. 9b the longitudinal axis as defined in claim 18 and the longitudinal axis of the first drive element are coaxially aligned).
In regards to claim 26. Whitman discloses The adapter assembly according to claim 20, Whitman further discloses further comprising a linking assembly mechanically coupling the proximal portion of the distal drive member and the distal portion of the drive nut (see at least paragraph 64 the two elements are have a linking assembly of a threaded coupling).
In regards to claim 28. Whitmean discloses The adapter assembly according to claim 18, Whitman further discloses wherein the second and third drive elements are radially off-center with respect to the central longitudinal axis of the knob housing (illustrated in at least fig. 9b).
In regards to claim 29. Whitmean discloses The adapter assembly according to claim 18, Whitman further discloses further comprising an outer tube extending from a distal portion of the knob housing (illustrated in at least fig. 9b the tube portion connecting knob housing to the loading unit 2254).
In regards to claim 30. Whitmean discloses The adapter assembly according to claim 29, Whitman further discloses a loading unit coupling assembly (portion 2254) disposed on a distal portion of the outer tube (illustrated in at least fig. 9b).
In regards to claim 31. Whitmean discloses The adapter assembly according to claim 18, Whitman further discloses wherein the drive coupling assembly further includes first (2268), second (2270), and third connector (2260) sleeves keyed to the first, second, and third drive elements, respectively, such that rotation of each of the first, second, and third connector sleeves causes independent rotation of the first, second, and third drive elements, respectively (see at least paragraph 64).
In regards to claim 32. Whitmean discloses The adapter assembly according to claim 18, Whitman further discloses wherein the drive coupling assembly defines a central longitudinal axis that is radially off-center from the central longitudinal axis of the knob housing (the central axis of the knob housing is aligned with shaft 2262 while the longitudinal axis of knob housing (the necked down portion connecting 2252 and the connection 2260) is above the axis of the knob housing as referenced to fig. 9b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (U.S. 2002/0049454) in view of Ross (U.S. 2011/0174099).
In regards to claim 25. Whitman discloses The adapter assembly according to claim 20, 
Whitman does not distinctly discloses a pair of thrust bearings disposed about the first drive element and proximally of the drive nut.
Ross teaches a pair of thrust bearings disposed about the first drive element and proximally of the drive nut (illustrated in at least fig. 13 drive nut 146, the bearing not labeled but clearly illustrated there are multiple bearing located before the drive nut additionally in the area of label 142 there are at least two bearing for holding the shaft and only allowing rotation, since the bearing will experience thrust due to the screw drive mechanism these bearings must account for the thrust generated and are therefore considered thrust bearing although not specifically called thrust bearings see at least paragraph 97).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Whitman to include thrust bearings as taught by Ross, to support the rotating shaft since the rotating shaft is used to drive a nut longitudinally the drive shaft will experience axial thrust and some form of thrust bearing would be needed to support said shaft. Whitman does not disclose how the shaft is supported however one of ordinary skill in the art would have found it obvious to provide some form of support for the shaft. 

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (U.S. 2002/0049454).
In regards to claim 33. Whitmean discloses The adapter assembly according to claim 18, Whitmean does not discloses wherein the second and third drive elements are disposed on opposite sides of the first drive element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the drive shafts at any suitable location relative to each other including opposite the first drive shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, paragraphs 64,65, and 67, applicant has not disclosed any criticality for the claimed limitations.

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731